Citation Nr: 1228640	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-23 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, on a direct or presumptive basis.  

2.  Entitlement to service connection for hypertension as secondary to service-connected PTSD.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder from February 21, 2003 through March 2, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.  

This appeal to the Board of Veterans' Appeals (Board) from June 2008,and February 2010 rating decisions.

In the June 2008 rating decision, the RO awarded service connection and assigned an initial 30 percent rating  for PTSD, effective February 21, 2003.  The Veteran filed a notice of disagreement (NOD) with the assigned rating in September 2008, a statement of the case (SOC) was issued in March 2009, a supplemental SOC (SSOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  In a March 2009 rating decision, the RO recharacterized the service-connected psychiatric disability to include  the Veteran's major depressive disorder, and awarded a 70 percent rating from March 3, 2009. 

In the February 2010 rating decision, the RO denied service connection for hypertension.  The Veteran filed an NOD in March 2010, an SOC was issued in October 2011 and the Veteran filed a substantive appeal in October 2011.  

Because the appeal involves a disagreement with the initial rating assigned following the award of service connection for PTSD (now, with depressive disorder), the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability.)  Moreover, although the RO awarded a higher rating for the service-connected psychiatric disability from March 3, 2009, inasmuch as a higher rating for psychiatric disability is assignable before and after that date, and the Veteran is presumed to seek the maximum benefit for a disability, the Board recharacterized the appeal as to evaluation of service-connected psychiatric disability as encompassing a request for higher rating at each stage.  Id; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2010 remand, the Board pointed out, inter alia, that RO denied a TDIU in October 2009, and that he filed a timely NOD later in October 2009; hence, the RO was directed to issue an SOC as to that issue. 

During the pendency of the remand, in a March 2011 rating decision, the  RO awarded a 100 percent disability rating for service-connected psychiatric disability from March 3, 2009.  As this is the maximum available benefit, the no claim for higher rating from that date remains pending before the Board.  However, in light of Fenderson and AB (cited above), and, as  the Veteran, through his representative, expressly seeks a higher, initial rating for service-connected psychiatric prior to March 3, 2009 (see April 2012 informal hearing presentation).  Hence, the Board has recharacterized the remaining matter for higher rating for psychiatric disability as reflected on the title page.

As a final preliminary matter, the Board notes that,, although the Veteran  requested a Board hearing at the RO in his July 2009 substantive appeal, in correspondence received March 2012, the Veteran stated that he was unable to attend a hearing and requested that his appeals be sent to the Board without a hearing.  The request for a Board Hearing is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The Board's decision addressing the claims for service connection for hypertension, on a direct or presumptive basis, and for an initial rating in excess of 30 percent for PTSD with major depressive disorder for the period from February 21, 2003 through March 2, 2009 are set forth below.  The claims for service connection for hypertension as secondary to service-connected PTSD with major depressive disorder and for a TDIU are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Medical records reflect no elevated blood pressure readings or diagnosis of hypertension during service or for years thereafter, and there is no competent medical evidence or opinion that even suggests that there exists a medical relationship between the hypertension diagnosed almost 50 years after service and the Veteran's service.

3.  For the period from February 21, 2003 through March 2, 2009, the Veteran's psychiatric symptoms included chronic sleep impairment with nightmares and insomnia, impaired memory, concentration and impulse control, depressed mood, anxiety and, panic, social isolation, hypervigilance, flashbacks, irritability, significant disturbances of motivation and mood, and, more recently, paranoid delusions.;collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent, but no higher, rating for PTSD with major depressive disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2006 (PTSD) and November 2007 (hypertension) pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters additionally included general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. The June 2008 and February 2010 RO rating decisions reflect the initial adjudication of the claims after issuance of the April 2006 and November 2007 letters.  Hence, these letters meet Pelegrini's and Dingess/Hartman content of notice requirements, as well as the VCAA's timing of notice requirement.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, VA examination reports, private treatment records and letters from the Veteran's Vet Center counselors.  Also of record and considered in connection with the appeal are various statements provided by the Veteran, his family members, and his representative on his behalf.  The Board also finds that no further RO action on either matter herein decided, prior to appellate consideration, is required. 

The Board notes that, during the March 2009 VA examination, the Veteran reported that he had been receiving Social Security disability since 1990 for a work-related back injury.  The Social Security Administration (SSA) decision is not of record, however, the Veteran was not awarded SSA benefits for hypertension or PTSD, but rather, as he stated, a work-related back injury.  There has been no argument that the SSA records are pertinent to the claim being adjudicated in this decision as to require that additional adjudication resources be expended to obtain these records prior to adjudicating these claims.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Further, the Board notes that, although the Veteran has not been afforded a VA examination in connection with the claim for service connection for hypertension. However, as explained in more detail, below, on these facts, no examination or medical opinion in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for hypertension, on a direct or presumptive basis, is not warranted.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis pertaining to high or elevated blood pressure or hypertension.

With respect to post-service medical records, the claims file demonstrates the first diagnosis of hypertension in October 2005, over fifty years after service.  The claims file includes a  November 2009 letter, which is believed to be from his private physician Dr. M.R. which notes that the Veteran had a long standing history of hypertension; however, this statement, alone, does not establish hypertension in service or soon thereafter.  During the Veteran's July 2010 DRO hearing, the Veteran noted that her husband had received treatment for hypertension for a long time.  She did not state the date of onset for the Veteran's hypertension.  Despite Dr. M.R.'s note that there was a long standing history of hypertension and the Veteran's wife's statement that the Veteran had a history of hypertension, the first dated evidence of the disease is demonstrated fifty years after service and there is absolutely no evidence of hypertension within a year of service.  Service connection for hypertension may not, therefore be presumed in this case.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 1992). 

Significantly, moreover, there is no medical evidence or opinion even suggesting a that there exists a medical nexus between service and hypertension, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  As noted, competent evidence simply does not reflect the  in-service incurrence of hypertension or a nexus between service and the hypertension diagnosed many years post service.  Furthermore, on these facts, no VA is not required to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in this regard.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical  evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the requirements to obtain a VA medical opinion.  As indicated, fundamentally, there is no medical indication whatsoever that the Veteran's hypertension  had its onset in or is otherwise medically-related to service. Significantly, neither the Veteran nor his representative has presented or identified any competent evidence that, in fact, supports any such finding. 


Furthermore, as regards the Veteran's and his wife's assertions that his hypertension is due to service, the Board notes that, a lay person is competent to report on that which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, neither the Veteran nor his wife is competent to render an opinion of etiology in this particular case.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the Board concludes that service connection for hypertension, on direct and presumptive bases, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating,  evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  As indicated, here, the period of consideration is confined to period from the February 21, 2003 award of service connection through March 2, 2009. 

The 30 percent rating for the Veteran's PTSD with major depressive disorder has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Pertinent to the period under consideration, the claims file includes the report of an evaluation by the Veteran's readjustment counselor at the Vet Center, P.H., L.S.W.  dated in February 2003.  In his report, P.H. stated that the Veteran presented with chronic symptoms to include anxiety, depression, intense flashbacks and intrusive thoughts, insomnia, nightmares, hypervigilance, and impaired impulse control.  It was noted that significant anhedonia was present.  The Veteran described a life of isolation, avoidance, paranoia and poor memory and concentration.  P.H. noted that the Veteran experienced panic attacks and had difficulty controlling explosive outbursts of anger.  Flashbacks occurred five to six times a week.  It was noted that the Veteran had difficulty in maintaining effective relationships, had few friends, and rarely participated in family activities.  

The Veteran was noted to have homicidal ideation without plan or intent, spatial disorientation was noted.  Speech was somewhat retarded in pace but coherent.  Affective experience and display were restricted, mood was found to be anxious and depressed.  P.H. noted that the Veteran's insomnia, irritability, concentration, memory problems and hypervigilance were considered severe.  P.H. stated that the Veteran was unable to work.  A diagnosis of moderate to severe PTSD, with dissociation was provided.

A February 2003 VA treatment note from Dr. A.A. indicates that the Veteran had recurrent nightmares, flashbacks and intrusive thoughts.  Mood was euythmic, the Veteran denied any active suicidal or homicidal ideation, cognition was grossly intact.  A diagnosis of PTSD and GAF score of 55 were provided.

In a July 2003 letter , P.H. noted that the Veteran continued to present with chronic and severe PTSD symptoms, exhibiting occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, poor concentration, memory and mood due to symptoms such as anxiety, homicidal ideation, circumstantial and stereotyped speech, dissociation, panic three to four times a week, and major depression affecting his ability to function independently, appropriately and effectively.  P.H. noted that the Veteran was unable to establish and maintain effective relationships, had few friends and was unable to work.  P.H. assigned a GAF score of 45.  

In an October 2004 report, P.H. noted that the Veteran continued to present with chronic and severe PTSD symptoms, panic attacks were reported as occurring six to seven times a week, marital conflict, few friends, and the inability to maintain and establish relationships was noted.  It was noted that the Veteran was disabled to work and that a contributing factor to this was his PTSD.  A GAF score of 40-45 was provided.  It was noted that his symptoms grew increasingly worse with time.  

In December 2004, the Veteran submitted a statement in which he explained that he dreamt frequently about his stressors and saw dead bodies everywhere.  He stated that he suffered from severe anxiety and depression and felt that his condition was driving his family away.  

A December 2004 treatment note from VA physician Dr. A.A. documents the Veteran's reports that he was doing fair but his wife reported that he had increasing nightmares and had been forgetful and fearful.  The Veteran reported some intrusive thoughts, mood was euythmic.  The Veteran denied suicidal and homicidal ideations.  Memory recall was impaired.  Insight and judgment was intact.  A GAF score of 55 was assigned. 

In an April 2005 treatment note, Dr. A.A. remarked that the Veteran's mental status evaluation revealed that the Veteran had a mildly dysphoric mood with narrow range of affect.  There was no evidence of any overt delusions or hallucinations.  The Veteran denied active suicidal or homicidal ideations.  Cognition was grossly intact.  A GAF score of 55 was assigned.

In the report of a November 2005 evaluation, P.H. noted that the Veteran continued to present with chronic and severe PTSD symptoms and that he exhibited occupational and social impairment with deficiencies in most areas.  It was noted that the Veteran's nightmares were increasingly severe and chronic.  His wife reported an increase in severity and frequency of outbursts of rage.  P.H. noted that the major conditions which affected the Veteran's ability to work included the inability to effectively function in social and occupational setting, his daily panic attacks, trust issues, impulsive, explosive rage which was considered by P.H. to be potentially dangerous and his loss of concentration and focus.  A GAF score of 40 was assigned, and the diagnosis was chronic and severe PTSD. 

During the November 2005 RO  hearing. the Veteran's wife testified that the Veteran had nightmares about his war experiences, trouble sleeping and anger.    

A May 2007 VA treatment record reflects the Veteran's report that he had  intrusive thoughts.  His wife noted that he stayed home most of the time and did not interact much.  A GAF score of 50 was assigned..  

In a June 2007 statement, the Veteran's wife indicated that she married the Veteran in July 195,  and that her husband experienced flashbacks, sleep disorders and nightmares about three or four times weekly.  She noted that he blamed others for anything that happened and did not trust her.  She noted that he did not have any close friends, that he became frustrated very easily and became irritable which led to outbursts of temper.  

A November 2007 VA treatment note reflects that the Veteran had been more forgetful and his wife reported that he had been more irritable.  The Veteran was noted as having more anxiety, he reported memory problems and hallucinations but there was no evidence of command hallucinations.  A GAF score of 50 was assigned.  

In a June 2008 statement, the Veteran stated that he had very few friends and was unable to work.  He stated that major depression affected his ability to function independently, appropriately, and effectively.  He explained that he felt isolated, and became irritable which promoted rage towards his wife.  The Veteran stated that he had to rely on his wife for everything ,and that his sleep disorder was increasing in severity because of his PTSD.  

In a June 2008 letter, the Veteran's daughter, T.V., T.V. noted that her father peeled his fingernails when he became nervous and that he did this so often that his fingers bled.  She stated that her father lacked self-esteem and confidence and often second-guessed himself.  A June 2008 statement from the Veteran's wife noted that the Veteran had nightmares and flashbacks.  She also noted his lack of self confidence and stated that he did not have any close friends.  She reported that her husband became frustrated and irritable and that he had outbursts of his temper.

On August 2008 VA examination. the Veteran reported symptoms to include flashbacks, a change in personality, anger problems, anxiety, nervousness, and depression.  The Veteran reported nightmares as well.  It was noted that the Veteran avoided war on the television because it bothered him.  The Veteran reported problems with socialization and stated that he did not go out.  He reported depression and noted that at one time his daughter had to hide his gun for fear that he might hurt himself.  The Veteran explained that he worked in the coalmines from the 1960s to 1990 when he was injured and was unable to work after that time.  

On mental status examination, the Veteran was noted to have memory problems and thought process.  The Veteran had no suicidal or homicidal thoughts but apparently had paranoid delusions.  There were no visual hallucinations, the Veteran forgot the names of others and has not been able to drive for the last couple of years.  When asked the year, the Veteran stated that it was 2001, he was unable to state the month.  Problems with immediate and recent memory were noted, remote memory seemed to be intact.  The Veteran demonstrated impaired ability in insight and judgment.  The examiner diagnosed  PTSD and dementia.  

The VA examiner noted that the Veteran had dementia which was not related to PTSD and was related to age and hypertension.  The examiner noted that symptoms of PTSD were mild to moderate and symptoms of dementia were moderate to severe with the Veteran requiring help with all areas of activity.  The examiner assigned GAF  scores of 60 for PTSD and 50-55 for dementia.

In the report of an October 2008 psychiatric evaluation, Dr. N.D noted that the Veteran got up early in the morning  and did not go out.  It was reported that the Veteran's affect and mood were depressed.  He was not oriented to date but was oriented to place, person and situation.  The Veteran presented a poverty of thoughts, had difficulty relating with the examiner and had impaired concentration.  His intellect appeared to be deteriorated.  Recent memory was fair but remote memory was impaired, immediate recall was three out of three but zero out of three ten minutes later.  He appeared to have no insight into his difficulties and low self esteem.  He did not appear to be having any auditory or visual hallucinations during the interview.  He did not present with any delusional thinking, ideas of reference or loose associations.  A diagnosis of profound PTSD, severe neurotic depression and moderate dementia were provided.  A GAF score of 40 was assigned.

An October 2008 VA treatment note indicates that the Veteran had PTSD, depressive disorder and dementia.  The Veteran the reported that he had been doing "ok."  His wife stated that he still became irritated and angry but that his medication helped him.  She reported that her husband did not do much and only socialized at the Vet Center.  The Veteran was shown to be calm and cooperative, mood was reported as euythmic with appropriate affect.  A GAF score of 50 was assigned.

In an October 2009 not, private physician Dr. D.G.  notes that the Veteran had returned to him due to problems with memory loss which he stated was "probably due to combined vascular dementia and Alzheimer's disease."  It was noted that the Veteran had previously had a stroke and was showing inexorable deterioration gradually in his memory and cognitive ability.  Dr. D.G. reported that since the Veteran in January 2008 he had begun to decline further.  It was noted that the Veteran's wife reported her belief that her husband's memory was getting slightly worse.  A diagnosis of severe dementia which seemed to be getting worse was provided.  Dr. D.G. further stated that the Veteran's symptoms were looking more like progressive Alzheimer's Disease.  

Considering the above-cited evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, for the period from February 21, 2003 through and March 2, 2009, the Veteran's PTSD most closely approximates the rating criteria for a 70 percent disability rating.

For this period, the Veteran's exhibited psychiatric symptoms to include irritability, paranoid delusions, hallucinations, impaired thinking and judgment, depression, anxiety, nightmares, flashbacks, periods of violence, avoidance, isolation and frequent panic attacks.  The Board finds that the Veteran's symptoms demonstrate occupational and social impairment with deficiencies in most areas.  

The Board notes that medical findings and assessments seem to vary as to the severity of the Veteran's psychiatric impairment during the period of symptoms sur.  The evidence demonstrates that VA medical center physicians and the Veteran's VA examiners tended to find that the Veteran's PTSD was mild to moderate in comparison to his dementia whereas the Veteran's Vet Center counselor and private physicians have stated that the Veteran's PTSD symptoms were severe to profound in nature.

The Board also acknowledges that, complicating the Veteran's psychiatric disability picture is the fact that, in addition to PTSD, the Veteran is also shown to have dementia, and that such disability appear to greatly impact the severity of his psychiatric impairment.  However, as discussed by the Veteran's treating and examining physicians and counselors, it is difficult to determine which of the Veteran's symptoms are attributable to his dementia and which are related to his PTSD with major depressive disorder., While an August 2008 VA examiner indicated that the Veteran's PTSD and dementia were unrelated, and assigned distinct (but similar) GAFs for each disorder, he did not specifically whether, and what, symptoms could be differentiated between the disorders. Where, as here, it does appear medically possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Here, for the period under consideration, as indicated, such psychiatric symptoms included irritability, impaired impulse control and periods of violence, chronic impairment sleep, frequent panic attacks, depression and anxiety. Collectively, such symptoms are indicative of  the level of impairment contemplated in the 70 percent disability rating..

However, the criteria for the maximum 100 percent rating are not met at any point prior to March 3, 2009. While. the Veteran is shown to have some delusions and hallucinations, he is not shown to have persistent delusions or hallucinations, grossly inappropriate behavior or shown to be a persistent danger to himself or others.  Further, his global assessment scores do not demonstrate a total occupational and social impairment as some social ability is demonstrated by the Veteran's involvement, however strained, with his family, at his church and at the Vet Center.  The severity of the Veteran's symptoms simply do not rise to the level of a 100 percent disability rating for the period prior to March 3, 2009.

The Board also notes that the assigned GAF scores do not provide a basis for assignment of the maximum, 100 percent rating.  Pursuant to the DSM-IV, a GAF score from  51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.)

The Veteran's lowest GAF scores demonstrate an impairment in reality testing or major impairment in several areas while his higher scores demonstrate only moderate symptoms. By contrast, the GAF score of 60 reflects less impairment than that contemplated in the 70 percent rating.  The Board finds that the Veteran's lower GAF scores are consistent with the impairment described in the 70 percent disability rating, especially given the fact that his lower GAF scores are interspersed with his higher scores, demonstrating that the severity of the Veteran's symptoms lead to less than total occupational and social impairment.  His higher GAF scores would not, on their own merit even a 70 percent disability rating, given the disability as a whole however, when all the GAF scores are considered with the Veteran's symptoms, a 70 percent disability rating is most appropriate.

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD with major depressive disorder, for the period from  February 21, 2003 through March 2, 2009, is warranted.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension on a direct or presumptive basis is denied.

An initial 70  percent rating for PTSD with major depression, for the period from February 21, 2003 through March 2, 2009 is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO action with respect to matters remaining on appeal is warranted.   

The Board is required to consider all issues which have been raised either by the claimant, or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  During the July 2010 RO hearing, the Veteran's wife expressed her belief that her husband's hypertension is secondary to his PTSD.  

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (revised, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)).  

Here, the Board finds that the matter of service connection for hypertension on a secondary basis has been raised, and that the RO should consider such matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g., Bernard v. Brown, 3 Vet. App. 384 (1993),  As resolution of the matter of secondary service connection 

Prior RO adjudication of the claims remaining on appeal, the Veteran should be afforded additional notification as to the evidentiary requirements for secondary service connection claims under 38 C.F.R. § 3.310.  In accordance with its duty to assist, the Veteran should be provided with clear and thorough information as to the information (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)  38 C.F.R. § 3.159.

To ensure that all due process requirements are met, the RO should also undertake appropriate action to obtain and associate with the paper and/or electronic claims file all pertinent, outstanding records.  \

The record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Beckley, West Virginia.  The claims file contains VA medical records from the Beckley VAMC dated through April 8, 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Beckley VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain from the Beckley VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to specifically include any records since April 8, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  
The RO should explain how to establish entitlement to service connection for a hypertension as secondary to PTSD, pursuant to 38 C.F.R. § 3.310.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for hypertension as secondary to service-connected PTSD with major depressive disorder. as well as the claim for a TDIU.

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


